Title: To Thomas Jefferson from Enoch Edwards, 28 October 1793
From: Edwards, Enoch
To: Jefferson, Thomas



Dear Sir
Liverpool Octr: 28th: 1793

Since my Arival in England as I promised so I have frequently written to You and given You such Information as I thought worthy of your Attention.
I mentioned to you heretofore the Accident (a Fall Mrs: Edwards received from a Carriage) that prevented my going immediately to the Continent. We were also induced to stay ’till Fall in Consequence of a Determination Mrs: Pinckney had come to, to go with Us and tarry there ’till the Spring. In the mean time We have Made a Tour through England, into Scotland beyond the great Canal that runs across this Kingdom. We passed up the east side of the Island—but wen’t into all the principle Towns—such as Norwich, Lynn, Leicester Notingham—Chesterfield—Sheffield, Wakefield Leeds York, Durham, Newcastle, Berwick, and so on to Edinburgh—at allmost all which I saw such Places, and many of such Characters as were worthy the Attention of a Stranger. Having provided myself with good Letters for the Purpose, at the last Place I saw allmost all the Leterati—among whome are many great and worthy Men, and many lovers of Aristocracy and Tyranny. On my Way from Glasgow I visited the Bishop of Landaff. He is a great and a good Man, he is so in Appearance and in Practice—and an Enthusaist in favor of America—he is as good a Practical Farmer, as Mr: Young is a writing One and better. I have also seen the Farm of the latter.
I have passed through Manchester that Nest of Democrats, and seen the Ruins of the [things?] of the best Men in Birmingham—and I expect in about three Weeks to be in London, by Way of Bristol, Bath, and through some of the interior Counties. I have aranged my Plans so that by the time I finish this Journey, I shall have been in every County in
 
England, and have formed usefull and agreable Acquaintances, I am therefore convinced I shall profit by making this Tour before I go to the Continent, it has furnished Me with Knowledge that I ought to be possessed of.
The Advocates of Tyrants here are highly tickled with seeing the Misunderstanding between the french Minister and our Government, they say and indeed they hope it arises from an attachment to british Politicks, they also say we now begin to have our Eyes open to discern our best Friends, and our true Interest—and they as publickly say that they are confident we wish to return into the Arms of the mother Country, and among other Things they give in support of their Assertions the Writings of our Vice President—they extol our Aristocrats to the Skies, seem highly interested about who shall succeed the President—and I sincerely beleive wish to have a Finger in the Business.
They labor here to make it appear that You among some of your Friends are endeavouring to thwart the President and all the moderate Party in their laudable Designs to establish an energic Government. I have been able notwithstanding some consequential Gentlemen from our own Country I believe have ratified if not raised this Calumny—to set it right and shall be more so. I have endeavoured also to shew that We take an abstract View of the French Cause, as it stands unconnected with the unworthy Agents into whose Hands it is entrusted—and indeed it is a very painful Reflection that so noble a Revolution should be stained by such want of Magnanimity—such Inconsistency and such execrable Crimes. Yet to a Man capable of feeling or reflecting on, the, Justice of a free Government he must continue to love the Principle ’tho he ought to detest the Abuse of the Means.
The French on the whole are victorious in all Quarters. Lions is taken, the Slaughter has been great. The Blockade of Maubeuge is raised, they are rather more setled in their Determinations, and I have no Doubt but before Christmas they will again drive away all their Enemies. The Queen is executed. The imperial Minister is arested for a treasonable Correspondence with the French. It is thought his Master has been trying to make a seperate Peace with the French, and that the aresting his Minister is all a political Humbug.
He is publickly cursed here by the Friends to the War—and so is the Dutch. I beleive there is no Doubt but this Confederacy will soon be distracted and crumble to Nothing but a heavy Debt for some of them—and poor England it is thought will be favored with at least its Share.
Our Country stands charged here for makeing no Exercions in Favor of the M. la Fayette. I am not able to satisfy the Enquirers, as I know of none that have been attempted or in Contemplation to be made, I wish I could be made Use of to do him any Service. I saw him recieve his
 
wound in the Battle of Brandy Wine—and was the first that dressed it—it would add greatly to my Satisfaction to again be any Way instrumental in contributing towards his Comfort and Relief. A Report has lately prevailed here that He is dead—but from what I can learn it must be groundless.
I have been somewhat disappointed with Respect to the Agriculture of this Country—having heard so much about it—I expected to be struck up into a Consternation at every Farm I should see—most certainly great Industry does perform Wonders in this sterrile Island, the Land in general is poor, and yet they raise great Crops, but the Cultivation does not so far exceed the good, I mean the best, farming round Philadelphia as I expected. The great Art of their farming consists in merely choaking the Earth with Manure and a judicious Rotation of Crops. I have no Doubt but what with Us the latter in time will be adopted—the great Buisness we have then first to attend to, will be how to procure in general throughout the Country a sufficient supply of Manure at a Distance from large Towns. We have many Advantages over this Country, our Land is worked with I believe half the Labor—it is not an uncommon Thing here to see a farmer ploughing with five strong Horses—and turn up no larger Furrow than has been done on my Farm with three smaller Ones—half the Quantity of Manure that they use on an Acre here will have a better Effect with Us—nor is Wages so much higher with Us as we have been made to believe. In short when we take into Consideration the Taxes and Burdens a Farmer labors under in this Country, and the Price that Wheat Beef and Pork, beares with Us, under all our disadvantages for the Want of Hands—A Farmer with Us with the same Capital will within 50 Miles of our large Towns make more Money than can be made here. I am dear Sir with very great Respect Your very obedt: Sert:

Eno: Edwards


29th: The Report of the Emperors Minister is contradicted—but Furnes is taken by the French, and Neuport bombarded and now it is said in a Flame if not also taken.

